Per Curiam.

It is not disputed that plaintiff’s camp was operated without the permit required by chapter VII of the State Sanitary Code (Official Compilation of Codes, Rules and *444Regulations of State of New York, Vol. 2, p. 858 et seq.), adopted pursuant to section 2-b of the Public Health Law for the protection of the public health. It may not, therefore, recover on the contract made with defendant.
Order reversed, with $10 costs, and motion granted.
McLaughlin, Eder and Heoht, Jr., JJ., concur.
Order reversed, etc.